(Por la corte, a propuesta del
Juez Asociado Sr. Texidor.)
Por cuanto, en este caso se ha pedido por la apelada la desestimación de la apelación por no haberse presentado por la apelante, en término, su alegato;
Por cuanto, aparece de autos que la parte apelante ra-*1015dicó la transcripción de autos, y luego pidió varias prórro-gas para alegato, siendo la ultima una de treinta días que venció el 6 de marzo de 1931;
PoR cuanto, aparece también que el alegato del apelante fué presentado en la secretaría de esta corte el 10 de marzo de 1931;
Por cuanto, el apelante en oposición a la moción deses-timatoria lia justificado que el 6'de marzo último se encon-traba enfermo; y por otra parte, no nos parece que baya sido negligente;
Por cuanto, examinado el alegato las cuestiones en él presentadas merecen discusión;
Por tanto, én ejercicio de nuestra discreción, se deniega la moción de la apelada para desestimar la apelación.